EXHIBIT 10.5

INDEPENDENT CONSULTANT SERVICES AGREEMENT

This Independent Consultant Services Agreement (the "Agreement") is entered this
30th day of June, 2009 by and between Langston Family Limited Partnership and
its representive, Joseph F. (“Chip”) Langston, and individual residing at 10210
Hwy. 243, Kaufman, Texas 75142 (the "Consultant"), and Glen Rose Petroleum
Corporation a Delaware corporation having a principal place of business at,
Suite 200 4925 Greenville Ave., Dallas, Texas 75206 (the "Client").  

The Client desires to be assured of the association and services of the
Consultant in order to avail itself of the Consultant’s experience, skills,
abilities, knowledge, and background to facilitate proper management, accounting
and finance activities and such other duties and responsibilities as requested
by the Company,.  Therefore, the Company is willing to engage the Consultant
upon the terms and conditions set forth herein. The Consultant agrees to be
engaged and retained by the Client and upon the terms and conditions set forth
herein.

This Independent Consultant Services Agreement supersedes any previous
agreements between the Consultant and the Client.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

Engagement

Client hereby engages the Consultant for one half of his business activity, and
Consultant hereby accepts the engagement to become President and Chief Financial
Officer to the Client and to render such services consistent with those duties
and responsibilities, including, but not limited to:

a.

Corporate planning, strategy and negotiations with potential strategic business
partners and/or other general business consulting needs as expressed by Client;

b.

Management over the monthly operating, corporate and accounting activities
affairs of the Client;

c.

Development of Strategic Business Plans;

d.

Creating operating budgets and pro formas;

e.

Reporting to regulatory agencies such as the Securities and Exchange Commission,
NASDAQ and the Texas Railroad Commission. .

f.

Banking, and insurance;

j.

Public relations, and capital formation.

k.

Such other duties and responsibilities as may be requested by the Board of
Directors.  





Page 1 of 4




--------------------------------------------------------------------------------

2.  

Compensation




2.1

Base Consulting Fee:  Starting on July 1, 2009, Client will pay Consultant a
monthly fee of $12,500, at the first of each month.




2.2

Reimbursement:  Consultant will be reimbursed for automobile expenses and
insurance, health insurance, and reasonable out of pocket expenses.  




2.3

Initial Stock Options:  On June 30, 2009, the Board of Directors of the Client
grant to consultant 500,000 stock purchase options. Half were immediately
vested, and half after six month. The options were priced at the average closing
bid price for the calendar quarter prior to vesting.  




2.3

Bonuses:  The Board of Directors of the Client can grant additional compensation
in cash, stock, warrants, options or other means. This additional compensation
will not alter or affect the consulting fee salary.




3.

Independent Consultant Relationship




Consultant's relationship with Client is that of an Independent Consultant, and
nothing in this Agreement is intended to, or should be construed to; create a
partnership, agency, joint venture or employment relationship. Consultant will
not be entitled to any of the benefits which Client may make available to its
employees. Consultant is solely responsible for, and will file, on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Consultant is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Consultant's
compensation will be subject to withholding by Client for the payment of any
social security, federal, state or any other employee payroll taxes. Client will
regularly report amounts paid to Consultant by filing Form 1099-MISC with the
Internal Revenue Service as required by law.




4.

Term and Termination




4.1

Term:  This Agreement is effective as of the Effective Date set forth above and
will have an initial term of one year (12 months), subject to renewal upon
mutual agreement of the Client and Consultant.  The agreement can be renewed
and/or expended anytime during its term. However, unless renewed, this Agreement
shall terminate upon the completion of the initial term.    




4.2

Termination by the Consultant:  The Consultant can terminate the Agreement
anytime upon 30 days written notice.




4.3

Termination by the Client:   




(a)

Except for the provisions set forth in Section 4.3(b) below, the Client can not
terminate the Agreement without demonstration of fraud. The Client must first
notify the Consultant by formal written notice. The Client will have 30 days
after receipt of notice to cure the default. If there is no remedy or mutual
agreement, the Parties agree to binding arbitration in Dallas, Texas.




(b)

In the event of a transaction in which there is a change of control of the stock
of the Client (evidenced by a change of ownership of the majority of the
outstanding stock of the Company upon the consummation of such transaction), the
Client can terminate this Agreement at such time.  In such event, the Client
will pay Consultant for three (3) further months of service in cash and three
(3) months equivalent salary in stock options.




5.

Confidentiality

   

Agent will hold in strictest confidence all material information of the
Principal.








Page 2 of 4




--------------------------------------------------------------------------------

6.

General Provisions




6.1

Successors and Assigns:  Consultant may not subcontract or otherwise delegate
Consultant's obligations under this Agreement without Client's prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Client's successors and assigns, and will be binding on Consultant's assignees.




6.2

Notices:  Any notice required   is by certified or registered mail, return
receipt requested, upon verification of receipt. Notice shall be sent to the
addresses set forth above or to such other address as either party may specify
in writing.




6.3

Governing Law:  This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of Texas.

            

6.4

Severability:  If any provision of this Agreement is held by a court of law to
be illegal, invalid or unenforceable, (i) that provision shall be deemed amended
to achieve as nearly as possible the same economic effect as the original
provision, and (ii) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.




6.5

Waiver; Amendment; Modification:  No term or provision hereof will be considered
waived by Client, and no breach excused by Client, unless such waiver or consent
is in writing signed by Client. The waiver by Client of, or consent by Client
to, a breach of any provision of this Agreement by Consultant, shall not operate
or be construed as a waiver of, consent to, or excuse of any other or subsequent
breach by Consultant. This Agreement may be amended or modified only by mutual
agreement of authorized representatives of the parties in writing.




6.6

Limitation of Liability:   In no event shall Consultant be liable for any loss
of profit or revenue by Client, or for any other consequential, incidental,
indirect damages incurred or suffered by Client arising as a result of or
related to Consultant’s work, whether in contract, tort, or otherwise, except
for fraud by the Consultant.




6.7

Entire Agreement:  This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by the Consultant
for the Client after the Effective Date.











Page 3 of 4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




GLEN ROSE PETROLEUM CORP.

 

JOSEPH F. LANGSTON JR.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

Name:

Paul Hickey

 

Name:

Joseph F. Langston Jr.

 

 

 

 

 

Title:

Chairman of the Audit and Compensation Committee

 

Title:

Consultant








Page 4 of 4


